Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 10/14/2022 are accepted and entered. In this amendment, claims 1 and 5-11 have been amended; claim 4 has been canceled; and claims 12-13 have been added. In response, the 112(b) and the prior art rejections have been withdrawn. However, the 112(f) is maintained for claim 11 as stated below.
Response to Argument
3.	Applicant’s arguments filed on 10/14/2022 regarding the 101 rejection have been fully considered but they are not persuasive for the reason below:
	Applicant’s arguments that “The method of claim 1 actually solve these problems. Thanks to the steps and features recited in claim 1, the outputted magnetic field is more accurate than magnetic fields measured using prior art methods, and no treatment of non-linearities is required to obtain the outputted magnetic field. This is explained in the specification, page 5, lines 1-7. Therefore, the subject-matter of claim 1 amounts to significantly more than an abstract idea and is eligible under 3 5 USC 101. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 USC 101.

	The Examiner respectfully disagrees. The claim recites abstract idea of calculating the deviation angle using equation. The additional limitation of output the selected magnetic field adding insignificant extra-solution activity to the judicial exception.  The claim is similarly to Electric Power Group, e.g. obtaining/measuring data, manipulate the data and output a result. Thus, the claim is ineligible.	   

Claim Objections
4.	Claims 1, 3, 5-6, and 12 are objected for the following reasons:
	Missing the “and” before the last line in claims 1 and 5.
	In claim 3, The comma “,” before the word “prior” should be removed.
	Claim 5 is repeating the same limitations in claim 1 that should be removed to avoid antecedent basis.
	In claim 6, “these flat magnetometers” should read “the flat magnetometers”.
	In claim 6, “The method according to claim 1, comprising” should read “The method according to claim 1, further comprising”
Appropriate correction is required. 
 Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-3 and 5-13 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: A method comprising: measuring candidate magnetic fields using different magnetometers included in a moving device, wherein the magnetometers have different eigendirections, computing deviation angles respectively associated with the magnetometers, wherein each of the deviation angles is computed as follows:

    PNG
    media_image2.png
    37
    138
    media_image2.png
    Greyscale
	wherein
  is the deviation angle associated with a j-th eigendirection of the j-th magnetometer, 

    PNG
    media_image3.png
    42
    73
    media_image3.png
    Greyscale
  is a vector representing an i-th eigendirection of the j-th magnetometer,

    PNG
    media_image4.png
    34
    32
    media_image4.png
    Greyscale
 is a vector representing the candidate magnetic field measured by the j-th magnetometer,

    PNG
    media_image5.png
    35
    59
    media_image5.png
    Greyscale
 is angle between 
    PNG
    media_image6.png
    32
    79
    media_image6.png
    Greyscale
,
n is an integer greater than 1, selecting a minimal angle in the set of deviation angles, selecting a magnetic field among the candidate magnetic field, wherein the selected magnetic field is measured by the magnetometer associated with the minimal angle, and outputting the selected magnetic field.

The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/device).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mathematical relationship/formulas/calculations, such as computing deviation angles associated with magnetometers using formula.  Thus, the step 2A – prong I is Yes.  

	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 comprises additional elements of measuring by a set of magnetometers included in a moving device, where those elements are conventional equipment to collect data and output the selected magnetic field, adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.5(g). The claim is similarly to Electric Power Group, e.g. obtaining/measuring data, manipulate the data and output a result.
Furthermore, the preamble of claim 1, “A method”, where the method in the preamble is not qualified for meaningful limitation.
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-3 and 5-13provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible. 

Claim Rejections - 35 USC § 112 
7. 	Claim 6 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 6, “wherein the magnetometers comprise a plurality of flat magnetometers” is not found in the specification. The specification in page 5 discloses “figure 3b illustrates a flat configuration with three magnetometers”
	Thus, the written description requirement of 112(a) was not satisfied. 

8. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1, “using different magnetometers” is indefinite. It is unclear whether Applicant means “using different sensors” OR “different orientations”? The specification discloses in page 4 “The "candidate" magnetic field determined for a sensor is, e.g. the magnetic field of the sensor or a combination of the magnetic fields of different sensors” OR “The orientations of the eigendirections depend on each magnetometer.” Further the spec in page 1 discloses at least one inertial unit is coupled to one or more magnetometers. Thus, the sensors can comprise magnetometer(s) but the magnetometers cannot comprise other sensors.
b.	Further, “moving device” is indefinite. It is unclear how “a device” can be “a pedestrian”? Figure 1 shows object 1 is a pedestrian. The specification discloses in page 6, “This object 1 may be any moveable object of which knowledge of the position is desired, e.g. a wheeled vehicle, a drone, etc., but also a pedestrian.”
c.	also, in claim 1, “the set of deviation angles” lacks antecedent basis.
d.	The recitation in claim 3, “prior to the measurement” lacks antecedent basis and indefinite. “measurement of what”? 
e.	The recitation in claim 6, “The orientation of the eigendirections” (line 3) lacks antecedent basis.
 f.	In claim 8, “the set of magnetometers” (line 2) and “the distribution” (line 3) lack antecedent basis.
g.	In claim 9, “A navigation system comprising at least one device according to claim 5” is indefinite. It is unclear what “device according to claim 5”?
h.	In claim 12, “the moving device” is rejected for the same reason as in above b.
	The dependent claims are also rejected for the same reason as respective parent claim.
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


11.	Claims 6-9 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claims 6-9, “the device according to claim 5” are improper dependent forms because claim 5 depends on claim 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Novel and Non-Obvious Subject Matter
12.	Claims 1-3 and 5-13 are considered novel and non-obvious subject matter with respect to the prior art but as currently are presently rejected under 35 USC 101 and 112.  Please refer to the previous Office action for the examiner's statement of reasons for allowable subject matter.
Conclusion
13.	   THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2857   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863